Citation Nr: 1701173	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to February 1, 2013, for the award of dependent compensation for the Veteran's spouse and child.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) which added the Veteran's dependent spouse and child to his award effective February 1, 2013.  He has appealed the effective date of the award of dependent compensation.    

The current appeal is for an effective date prior to February 1, 2013, for the award of dependent compensation for the Veteran's spouse and child.  There are additional issues that remain on appeal with the Agency of Original Jurisdiction (AOJ) that are not before the Board at this time.


FINDINGS OF FACT

1.  In October 1998, the RO awarded the Veteran service-connection benefits with a combined 20 percent rating, effective February 1, 1998.  

2.  In March 1999, the RO awarded service-connection benefits with a combined 30 percent rating, effective February 1, 1998.  Although asked, the Veteran did not complete VA Form 21-686c, Declaration of Status of Dependents. 

3.  On January 16, 2013, the RO received VA From 21-686c, Declaration of Status of Dependents, from the Veteran identifying his wife and child with their social security numbers, dates of birth, and attached a copy of his marriage certificate.  

4.  The Veteran's dependents were added to his award effective February 1, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2013, for the award of dependent compensation for the Veteran's spouse and child have not been met.  
38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A).  The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event, if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).  

The implementing regulation provides the effective date for additional compensation for a dependent will be the latest of the following: (1) Date of claim. This term means the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) Date of commencement of veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  38 U.S.C.A. § 501. 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned.  38 U.S.C.A. § 5101(c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application.  
38 U.S.C.A. § 5102(b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A. § 5102(c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(a). 

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the Veterans Court held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of § 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

In an October 1998 rating decision, the RO awarded service-connected benefits with a combined 20 percent rating effective February 1, 1998.  Because the Veteran had a combined rating of less than 30 percent, he was not entitled to additional compensation for dependents at the time the October 1998 rating decision was issued.  

In a March 1999 rating decision, the RO awarded service-connected benefits with a combined 30 percent rating, effective February 1, 1998, making the Veteran eligible to receive compensation for dependents.  In a March 1999 notice letter, he was asked to complete and return an enclosed VA Form 21-686c, Declaration of Status of Dependents, with complete dates and places for all marriages and terminations of marriages.  He was asked to provide his current spouse's social security number and date of birth.  He was also asked to complete VA Form 21-674 for his children.  VA From 21-686c and VA Form 21-674 were enclosed in the letter.  He did not respond to the March 1999 request for information. 

On January 16, 2013, the RO received VA From 21-686c, Declaration of Status of Dependents, from the Veteran identifying D.J. F. as his wife and C.J.G. as his child.  He provided their social security numbers, dates of birth, and attached copies of his marriage certificate.  He was granted dependent benefits effective February 1, 2013.

The Veteran contends that entitlement to dependent benefits are guaranteed by Congress and are not a claim for benefits.  In April 2013 congressional correspondence, he contends that his award should be effective February 1, 1998, which he reported to be the date he and his spouse married.  The Board notes that a marriage certificate submitted by the Veteran shows that he and his spouse were married on January 1996; February 1, 1998, is the effective date of his assignment of a 30 percent combined rating for service-connected benefits.  

After a review of all of the evidence, an effective date prior to February 1, 2013, is not warranted for the award of additional compensation benefits for a dependent spouse and child.  First, the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1996, because he was still on active duty at that time and not entitled to any VA benefits.

Next, although the Veteran became eligible for additional compensation for dependents on February 1, 1998, the effective date for the combined rating of 30 percent based on a March 1999 rating decision, he did not put VA on notice that he had any such dependents.  In the March 1999 notice of award, the RO asked him to submit an enclosed VA Form 21-686c, Declaration of Status of Dependents, but did not receive such information within one year of the date of notice.  

Thus, even though February 1, 1998, was the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(3), the RO did not receive requested information from the Veteran verifying dependent status within a year of notification of the rating action awarding the 30 percent rating, which was needed in order to award the additional compensation.  

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits, and if requested information necessary to complete an application for benefits is not received by the Secretary within one year from the date such notice, no benefit may be paid.  In order to establish dependent status, the RO required the submission of a completed VA Form 21-686c.  

The Veteran did not submit the requested information to need to establish entitlement to additional VA benefits for a dependent spouse or child until January 16, 2013, many years after the issuance of the March 1999 notice letter.  The record does not show that he provided earlier documentation, VA Form 21-686c or equivalent information confirming the current status of his dependent(s) along with the requested social security numbers, nor does he so contend.  

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the claim for additional compensation for dependents (VA Form 21-686c) was received by the RO in January 16, 2013.  The date that dependency of his spouse arose in January 1996, the date of his marriage.  The date dependence of his child arose in June 1998, the date of birth.  Finally, the effective date of the combined 30 percent rating was February 1, 1998.  

The regulation provides that the effective date for additional compensation for a dependent will be the latest of the above listed dates.  Accordingly, the RO identified January 16, 2013, the date of receipt of dependency information (VA Form 21-686c) as the effective date for additional compensation under 38 C.F.R. 
§ 3.401(b), to be paid the first day of the month following the effective date.

While January 16, 2013, is latest of the potential dates listed above, the regulations must be considered in light of the Court's decision in Sharp.  The Court noted that there was no freestanding claim for dependency benefits; rather, the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement.  Sharp, 23 Vet. App. at 276.  The Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation and all that is required is that the proof of dependents be submitted within one year of the notice of rating action.  When discussing its reasoning, in Sharp, the Court noted that it was mindful of the role of finality in decisions regarding additional compensation for benefits but added that the status of dependents can be ever changing.

Nonetheless, the Court held in Sharp, that there was no free standing claim for dependency benefits.  While the Court prescribed the effective date for additional compensation for dependents based on the date of the rating decision giving rise to such entitlement, it still required that proof of dependents be submitted within one year of the notice of rating action.  In this case, proof of dependent status was not submitted within one year of notice of any applicable rating action.  Therefore, the Court's holding in Sharp is not applicable.  

As the Board has already discussed, proof of dependent status was not received within one year of the issuance of the March 1999 rating decision, which established initial eligibility to compensation for dependents.  Thus, an earlier effective date for dependent compensation cannot be established based on the March 1999 rating action.  

The Board has also considered the potential effect of other rating actions in this case.  The RO issued a September 2006 rating decision, which continued a noncompensible evaluation for right ear hearing loss.  The Veteran did not submit any proof of dependent status within one year of notice of September 2006 rating action.  Under Sharp, any rating decision establishing compensation and a rating disability not less than 30 percent can be the basis of an effective date for the award of additional compensation for dependents.  See Sharp, 23 Vet. App. at 276.  However, because proof of dependent status was not submitted within one year of notice of the September 2006 rating action, an earlier effective date for dependent compensation cannot be established based on the September 2006 rating action.  

Accordingly, the effective date of the award for additional compensation for a dependent remains the later January 16, 2013, date the claim for additional compensation for dependents (VA Form 21-686c) was received by the RO.  Further, the award was properly paid on February 1, 2013, the first day of the month following the effective date.  See 38 C.F.R. § 3.31.  

For these reasons, the Veteran is not entitled to an earlier effective date prior to February 1, 2013, for additional compensation benefits for a dependent spouse, as he did not submit requested dependency information within one year of a rating action that gave rise to such entitlement.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard the claim for an earlier effective date for the award of dependent compensation, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Veteran's marital status and dependent status of his child, the effective date of increases in the combined rating, and date of receipt of relevant documents needed to award additional compensation for his spouse and child have already been established by the evidence currently of record and are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to effective date for additional compensation for a dependent.  The VCAA is therefore inapplicable and need not be considered with regard the Veteran's appeal.  See Smith, 14 Vet. App. at 231; Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.


ORDER

An effective date prior to February 1, 2013, for the award of additional compensation payable for a dependent spouse and child is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


